PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/942,073
Filing Date: 9 Nov 2010
Appellant(s): Pechenik et al.



__________________
Richard L. Cruz
Reg. No. 52,783
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/7/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument 1
Appellant contends the rejection of claims 1, 6, 8-15, 18, 20, 23, 25-36, 38-53 under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2003/0028468 to Wong in view of United States Patent No. 2006/0026091 to Keen, United States Patent Application Publication No. 2002/0184237 to McFeely, United States Patent Application Publication No. 2006/0156222 to Chi, and United States Patent Application Publication No. 2005/0182756 to Eppley is improper. The Examiner respectfully disagrees.
Appellant contends the references cannot be combined together under 35 USC 103(a) because the rejection contains five references. The Examiner respectfully disagrees. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See MPEP 2145(V), In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Appellant contends Keen fails to teach or suggest using any type of hierarchy in the list of keywords used to parse IM communications. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the Final Rejection relies on Eppley, not Keen, to teach passing one or more strings of the one or more unstructured plain text messages through one or more identifiers, each identifier configured to parse different parts of the one or more strings using a hierarchy of expressions, determining, by an identifier, that a string matches an expression (Final Rejection – 1/7/21, page 10).
Appellant contends Keen fails to teach or suggest the claimed feature of parsing a received plain text message to recognize any structure and quote data sent in any type of formatting. The Examiner respectfully disagree. First, said feature is not claimed. For example, claim 1 merely claims passing one or more strings of the one or more unstructured plain text messages through one or more identifiers, each identifier configured to parse different parts of the one or more strings using a hierarchy of expressions. The claim does not require the one or more strings of the one or more unstructured plain text messages to be in any type of formatting. Second, unstructured data is a term in the art that is typically interpreted as text-heavy information that is not organized in a pre-defined manner but still contains some form of structure1. One of ordinary skill in the art would have recognized the IM communication in Keen to be an unstructured plain text message, e.g. “Bob, I'd like to buy some IBM stock--please buy for me 100 shares at the market price” (Keen, [0036]). The IM communication is a free-
Appellant contends McFeely and Chi fails to teach or suggest one or more identifiers, each identifier configured to parse different parts of the one or more strings using a hierarchy of expressions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the Final Rejection relies on Eppley, not Keen, to teach passing one or more strings of the one or more unstructured plain text messages through one or more identifiers, each identifier configured to parse different parts of the one or more strings using a hierarchy of expressions, determining, by an identifier, that a string matches an expression (Final Rejection – 1/7/21, page 10).
Appellant contends Eppley fails to teach or suggest parsing unstructured plain text message. The Examiner respectfully disagrees. As explained above, unstructured data is a term in the art that is typically interpreted as text-heavy information that is not organized in a pre-defined manner but still contains some form of structure. One of ordinary skill in the art would have recognized the strings passed into the filter tree 100 Eppley to be an unstructured plain text message: the filter tree 100 contains multiple node paths and is capable of parsing strings of many forms, e.g. “soap://xyz.com:35” and “soap://mycorp.com/a/b/c” (Eppley, [0027]).
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically, Appellant provides no evidence establishing that the rejection was made using knowledge gleaned only from Appellant’s disclosure. Furthermore, Appellant appears to believe that the lack of reliance on KSR Rationale G, e.g. motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”, necessarily results in improper hindsight. This is false. The Examiner is unaware of any case law or any disclosure in the MPEP that requires the use of KSR Rationale G to disprove improper hindsight. 





Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3685
                                                                                                                                                                                                        Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685   
                                                                                                                                                                                                     /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Unstructured_data